El Juez Asociado Se. AldRey,
emitió la opinión del tribunal.
A virtud de demanda de José Marcelino Esterás Morales contra José, Clara-Marina y G-abriel Esterás Maldonado, re-presentados aquél y éstos por sus respectivas madres, declaró la Corte de Distrito de San Juan, Sección 1.a, en pleito qne le fué trasladado de la de Humacao, y en lo necesario a este recurso, qne era nula la declaratoria de herederos de José Ignacio Esterás Rivera hecha por la Corte de Distrito de Humacao a favor de José Indalecio Esterás Arroyo.
Apelada la sentencia por los demandados el primer moti-vo en qne funda su recurso es que se cometió error al no sostener la excepción qne adujo de ser la demanda ininte-ligible, dudosa y ambigua y por no aducir hechos determi-nantes de causa de acción.
Los hechos alegados en la demanda fueron sustaneialmen-te los siguientes:
1°. Que los demandados solicitaron y obtuvieron por con-ducto de su madre que la Corte de Distrito de Humacao de-clarase a su padre Esterás Arroyo único heredero de su padre Esterás Rivera.
2o. Que cuando .se dictó esa resolución la misma corte ha-bía declarado por sentencia qne el demandante era hijo natural reconocido de dicho Esterás Rivera, sin que el demandante *442fuera notificado de diclio procedimiento ni compareciera en él.
3o. Que la declaratoria de herederos se fundó en el hecho-de ser Esterás Arroyo hijo ilegítimo de Esterás Rivera y en no haber otra persona con derecho a heredarle.
4o. Que Esterás Arroyo era hijo adulterino de Esterás-Rivera, nacido cuando éste se hallaba casado con Francisca Villanueva y antes de la vigencia del Código Civil revisado.
Entendemos que la excepción de los demandados fué de-bidamente desestimada pues si Esterás Arroyo nació antes-de regir el Código Civil revisado estando su padre casado-con otra mujer y fué declarado su único heredero, sin tener derecho a su herencia, como veremos más adelante, el hijo-natural reconocido de Esterás Rivera tiene acción para pedir que se declare la nulidad de esa declaratoria de herederos-porque es heredero de su padre, sin que sea necesario que alegue como pretenden los apelantes, la fecha del nacimiento-de Esterás Arroyo de otra manera que como se hizo, si fué reconocido por su padre y en qué forma, cuándo murió Este-rás Rivera, ni las personas que fueron parte en el pleito en que el demandante fué declarado hijo natural reconocida por-que tales alegaciones no son necesarias para que la demanda sea suficiente.
Los otros motivos del recurso pueden reasumirse diciendo* que los apelantes sostienen que siendo su padre un hijo lías-tardo reconocido en 1904, por Esterás Rivera, tiene derecho* a su herencia.
No hay cuestión entre las partes respecto a los hechos: siendo éstos los siguientes: que Esterás Arroyo es hijo de Antonia. Arroyo y de José Ignacio Esterás Rivera y nació en el año 1885 cuando su padre estaba casado con otra mujer-que en 1904 Esterás Rivera compareció ante el Juez Municipal de Oaguas y dió permiso a Esterás Arroyo para contraer matrimonio haciendo constar que era hijo suyo reconocido;, que Esteras: Rivera murió en 1908 sin testamento y sin dejar descendientes legítimos ni ascendientes, pero sí hermanos; que en pleito que contra éstos siguió el demandante y en el *443que no fue parte Esterás Arroyo, .ni sus hijos, se dictó sen-tencia en 22 de mayo, de 1909 declarándolo hijo natural reco-nocido de Esterás Rivera y que la viuda de Esterás Arroyo-obtuvo en 1911, sin la intervención del demandante, que su esposo fuera declarado único y universal heredero de Esterás-Rivera como hijo suyo ilegítimo reconocido.
Es, pues, un hecho cierto que Esterás Arroyo nació cuando-no regía en esta isla el Código Civil español ni el posterior revisado por lo que a la legislación en vigor en el año 1885-hemos de acudir para determinar los derechos que pueda, tener a la herencia de su padre, según hemos declarado en el caso de Lucero v. Los Herederos de Vila, 17 D. P. R. 152.
La legislación vigente en 1885 dividía los hijos en dos gran-des grupos, legitimos e ilegítimos, siendo lo¡s- primeros loa nacidos de matrimonio y los segundos los habidos fuera de-él. Los ilegítimos a su vez se sub-dividían en otros dos gru-pos, los naturales y espúreos, siendo naturales los que nacían de hombre y mujer que al tiempo de la concepción o del na-cimiento podían casarse sin dispensa, y bajo el nombre de-espúreos se comprendían todos los ilegítimos que no eran naturales, o sea los incestuosos, los adulterinos, los sacrilegosy los manceres. Los hijos ilegítimos también recibían el nombres de bastardos, palabra que más estrictamente se apli-caba, así como la de espúreos, a los hijos de padres que no-podían contraer matrimonio entre sí cuando los procrearon.. Escriche, Diccionario de Legislación y Jurisprudencia, edición publicada por Vicente y Caravantes, año 1875, tomo 3°., pági-na 47. Comentarios a las Leyes de Toro de Llamas y Molina, publicado por Vicente y Caravantes, tomo 1°., página 158. El. nombre, pues, de bastardo no se aplicaba sólo al hijo de hombre casado y mujer soltera, como sostienen los apelantes.
En cuanto a los hijos adulterinos eran tales los nacidos, de personas ligadas con otra, a lo menos una, por el vínculo-del matrimonio y cuando la madre era s.oltera o viuda y el padre casado se les consideraba como de dañado ayuntamien-to, ex damnato eoitu, y si la madre era la casada entonces como--*444■ele dañado y punible ayuntamiento, ex damn ato et punibili coitu en atención a que ella incurría en la pena de muerte natural.
Los hijos adulterinos eran los hijos de adulterio, pero co-mo la ley Ia., tít. 15, Part. 4a. al hablar del adulterio dice que es yerro que home face a sabiendas yaciendo con mujer casa-da con otro, consideraron algunos autores de aquella época que eran hijos adulterinos solamente los de mujer casada con hombre que no era su marido, olvidando que la ley 2a., tít. 15, Part. 4a. supone expresamente fechos en adulterio los hijos que un casado tuviese en barragana, que la doctrina evangé-lica exige del marido la misma fidelidad que de la mujer y con-dena el adulterio de ambos; que por Real Orden de 25 de oc-tubre de 1777 (nota Ia., tít. 28, lib. 12, Nov. Recop.) se comuni-có al Supremo Consejo una resolución del Rey, en que se establece entre otras cosas, que los hijos del segundo matri-monio contraído por un hombre casado viviendo su primera •mujer son verdaderamente adulterinos, y que también del párrafo 3°. del artículo 85 de la ley de matrimonio civil puede deducirse que son adulterinos los hijos que el hombre casado •tenga con mujer que no sea su esposa. Escriche, supra, tomo -3°. página 69. Vicente y Caravantes, Comentarios a las Leyes •de Toro, tomo 1°., página 163, apartado 26.
Siendo, pues, Esterás Arroyo hijo adulterino de Esterás Rivera no tenía derecho a heredarle abintestato según la ley 10, tít. 13, Part. 6a. pues su sólo derecho era el de ser alimen-tado. Manresa, tomo 1°., pág. 591. El hecho de que Esterás Rivera reconoció como hijo ilegítimo suyo a Esterás Arroyo no quitó a éste su condición de adulterino ni le confirió más derecho que los que la ley le reconocía.
Es más, la ley novena de Toro que los apelantes citan en apoyo del derecho de su padre Esterás Arroyo a heredar a Esterás Rivera no le reconoce ese derecho a los hijos ilegíti-mos en cuanto al padre, sino únicamente con respecto a la mádre en determinados casos.
Siendo nula por este motivo la declaratoria de herederos *445ele Esterás Rivera hecha a favor de sir hijo adulterino nacida en el año 1885 tiene acción el demandante como hijo natural reconocido de aquél para obtener la declaración de su nulidad,, por lo que la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.